31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com


Michael B. Eisenberg
(212) 513-3529
michael.eisenberg@hklaw.com




                                                       January 21, 2021

Via ECF

Hon. Mark W. Pedersen
United States Magistrate Judge
100 State Street, Room 2330
Rochester, New York 14614

          Re:       ValveTech, Inc. v. Aerojet Rocketdyne, Inc., No 6:17-cv-06788-FPG-MJP

Dear Judge Pedersen:

       I write on behalf of Defendant Aerojet Rocketdyne, Inc. (“Aerojet Rocketdyne”) in the
above-referenced litigation. On January 20, 2021, Aerojet Rocketdyne wrote to the Court to
request that the case management conference of January 27, 2021 be rescheduled. (Dkt. 151.)
Aerojet Rocketdyne now seeks to withdraw that request. As such, Aerojet Rocketdyne hereby
requests that its scheduling request set forth in its January 20, 2021 letter be withdrawn. Aerojet
Rocketdyne apologizes for any disruption this may have caused.

          Respectfully submitted,

          HOLLAND & KNIGHT LLP




          Michael Eisenberg




Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
#81582672_v1
